2016 AUG - f m 9: Ob




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                 No. 73359-1-1
                     Respondent,
                                                 DIVISION ONE
             v.



ZULAIN ILEANAANGELL,                             UNPUBLISHED OPINION


                     Appellant.                  FILED: August 1,2016


       Becker, J. — Zulain Angell challenges the six-month standard range

sentence imposed after a jury found her guilty of second degree assault and

attempting to elude a pursuing police vehicle. Angell requested an exceptional

sentence downward, claiming that she committed the crimes under duress

"insufficient to constitute a complete defense but which significantly affected her

conduct." Angell claims the sentencing court erroneously believed it lacked

authority to consider her request for an exceptional sentence.

       When a court has considered the facts and concluded there is no factual

basis for an exceptional sentence, it has exercised its discretion, and the

defendant cannot appeal that ruling. State v. McGill, 112 Wash. App. 95, 100, 47

P.3d 173(2002).

       Here, the court was aware of its authority to consider and impose an

exceptional sentence, but concluded an exceptional sentence was not warranted.
No. 73359-1-1/2



"I don't believe the totality of the circumstances nor the idea of duress fit the facts

in this case." Angell's sentence is not appealable.

       Appeal dismissed.



                                                     S^d^er,
WE CONCUR:




  j •; kMsu.          f) cq